DETAILED ACTION
Claims 1-20 are considered in this office action. Claim 11 is cancelled. Hence, claims 1-10, and 12-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The indicated allowability of claims 1-10, 12-20 are withdrawn in view of updated Search and Consideration.   This Office Action is Second Non-Final Action for the pending application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 8-10, 12-13, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1-7, 8-10, 12-13, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. Claim 1 claims “calculating, by the processor, a predicted performance of the aircraft based on the received aircraft data and the received flight data;”   A model which is obviously necessary for any prediction is missing and is not defined in the claim. Hence the omitted step is model.  Further in next method step of Claim 1, it states “generating, by the processor, at least one model scalar or residual, wherein the at least one model scalar or residual is generated based on the aircraft data of the aircraft;” and it is not clear if this step have anything to do with the prediction performed in the previous step. To promote compact prosecution, the examiner is interpreting the claim as if they did have the model to calculate the predictions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP3346345A1) in view of Wegerich et al. (US2009/0037772) and herein after will be referred as Kim and Wegerich respectfully. 

Regarding Claim 1, Kim teaches a computer implemented method for detecting health status of an environmental control system, the method comprising (Para [0004] : “In accordance with an exemplary embodiment, a maintenance system is provided for an environmental conditioning element of an environmental control system of a vehicle.”): 

Kim also teaches receiving, by a processor, aircraft data of an aircraft (Para [0025] : “The aircraft 110 may further include a communications system 154. In one exemplary embodiment, the communications system 154 collects various types of aircraft information associated with the aircraft 110, for example, from the flight data acquisition unit 152. The communications system 154 transmits the aircraft information to the ground data server 170. The communications system 154 may operate according to any suitable communications protocol. In particular, the communications system 154 may be configured to establish a wireless communication link over a network. In one exemplary embodiment, the communications system 154 may be part of an aircraft communications addressing and reporting system (ACARS) that functions as a digital system for transmission of relatively short messages between aircraft and ground stations via airband radio or satellite.”);

 receiving, by the processor, flight data of the aircraft (Para [0024] : “The flight data acquisition (and management) unit 152 functions to collect various types of aircraft information, including information from the engine 120, the ECS 130, and FMS 150. Other systems from which data may be collected include equipment and actuators, sensor and structural monitors, landing gear and brakes, and auxiliary power unit (APU). The flight data acquisition unit 152 may process, organize, aggregate, and/or otherwise prepare the data in a desired format for the communications system 154. As discussed in greater detail below, the various types of data associated with the heat exchangers of the air conditioning pack 132 are also made available to the flight data acquisition unit 152.”); 

calculating, by the processor, a predicted performance of the aircraft based on the received aircraft data and the received flight data (Para [0005] Line 4-10 : “The method includes collecting an ambient temperature, an altitude of the vehicle, and a measured ECS compressor temperature; generating a fouling condition of the heat exchanger based on at least the ambient temperature, the altitude, and the measured ECS compressor temperature; “); 

generating, by the processor, at least one model scalar or residual, wherein the at least one model scalar or residual is generated based on the aircraft data of the aircraft ( Fig. 4 #410-440); 

and transmitting, by the processor, a maintenance report once the failure of modes or components is identified (Para [0004] : “a reporting module coupled to receive the fouling condition from the fouling module and configured to generate a report for a user that includes the fouling condition.”).  
Wegerich teaches identifying, by the processor, at least one pattern from the at least one model scalar or residual; classifying, by the processor, the at least one pattern into at least one of a plurality of classifications; identifying, by the processor, a failure of modes or components from the classifications (Para [0029} : “FIG. 1 illustrates an SBM system 100 according to one example embodiment of the invention (also referred to herein as a fuzzy logic engine). As shown, the SBM system 100 includes a real-time data preprocessing module 105 that carries out monitoring operations on sensor data from a monitored machine or process, and outputs transformed data to a fuzzy pattern recognition module 110. The transformed data can be alert patterns, residuals, and the like, derived from normal monitoring activities of the real-time data preprocessing module 105. The fuzzy pattern recognition module 110 is in communication with a failure mode database 115, which contains signatures of transformed data and associated failure mode information. For example, if the transformed data is residual information, a fault signature can comprise a plurality of residual snapshots that are known to show themselves prior to that particular failure mode, and the associated failure mode information can comprise a description of the failure mode, a likelihood, an action plan for investigating the failure mode, and/or a corrective plan to fix the incipient failure. When signatures from the failure mode database 115 are recognized by the fuzzy pattern recognition module 110, the associated identification and any corrective actions that should be taken are output by the failure mode diagnosis and actions output module 120, which can communicate this information to a display or other user interface, or present the information in an object-based environment for automated action by a downstream control system or the like.;”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Wegerich to include identifying, by the processor, at least one pattern from the at least one model scalar or residual; classifying, by the processor, the at least one pattern into at least one of a plurality of classifications; identifying, by the processor, a failure of modes or components from the classifications. Doing so would improve the reliability of the method for detecting health status of an environmental system known from Kim with use of classifying pattern from model residuals as known from Wegerich. 

Similarly Claims 8 and 14 are rejected on the similar rational as Claim 1 above is. 

	 
Regarding Claim 2, Kim in view of Wegerich teaches the method of claim 1. 
Kim also teaches wherein the aircraft data include at least one of miscellaneous temperature, pressures and control switch values of the aircraft, pack outlet or water extractor temperature, auxiliary power unit bleed pressure, auxiliary power unit bleed temperature, ambient pressure, and/or ambient temperature (Para [0005] : “The method includes collecting an ambient temperature, an altitude of the vehicle, and a measured ECS compressor temperature; generating a fouling condition of the heat exchanger based on at least the ambient temperature, the altitude, and the measured ECS compressor temperature; “).  

Similarly Claims 9 and 15 are rejected on the similar rational as Claim 2 above is. 

Regarding Claim 3, Kim in view of Wegerich teaches the method of claim 1. 
Kim also teaches wherein the flight data include at least one of altitude, airspeed, location data, engine data, auxiliary power unit data, and/or weather data (Para [005]: “The method includes collecting an ambient temperature, an altitude of the vehicle, and a measured ECS compressor temperature; generating a fouling condition of the heat exchanger based on at least the ambient temperature, the altitude, and the measured ECS compressor temperature; “).

Similarly Claims 10 and 16 are rejected on the similar rational as Claim 3  above is. 
 
Regarding Claim 5, Kim in view of Wegerich teaches the method of claim 1. 
Kim also teaches further include transmitting instructions on replacement or repair of the failure modes or components (Para [0071] : “Generally, the reporting module 740 formats this information for presentation to the user as a user report. As noted above, these indicators may include fouling factors, warnings, and/or advisories associated with the heat exchangers. In one exemplary embodiment, the reporting module 740 operates in a manner similar to the reporting module 340 of FIG. 3.”).  

Similarly Claim 18 is rejected on the similar rational as Claim 5 above is. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wegerich  and in further view of Thumati et al. (US9724979) and herein after will be referred as Thumati respectfully. 

Regarding Claim 4, Kim in view of Wegerich teaches the method of claim 1. 
Thumati teaches wherein the at least one model scalar or residual is generated by a machine learning model (Col.12 Line4-13 : “The above-described processes for modeling the abnor mal operation model are merely examples. Other machine learning algorithms and/or curve fitting techniques could be used in addition to or in the alternative to the above described techniques. For example, a least square curve fitting technique could be used in certain aspects. As another example, a spline function could be fit to the parameters of the residual array e(k). As yet another example, a Support vector machine could be fit to the parameters of the residual array e(k).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Wegerich to incorporate the teachings of Thumati to include the at least one model scalar or residual is generated by a machine learning model. Doing so would improve the reliability of the method. 
	  
Claims 6-7, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wegerich  and in further view of obvious design choice. 

Regarding Claim 6, Kim in view of Wegerich teaches the method of claim 1. 
Kim teaches receiving aircraft data and flight data and making the detection in accordance with these data in Para [0024-0025].  However receiving the aircraft data and the flight data further include receiving via a plurality of channels with a plurality of parameters of the aircraft would have been a design choice as it differs and is depended upon the aircraft type and its specification/ configuration as how the data can be collected.

Hence It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Wegerich to incorporate the teachings of obvious design choice to include receiving via a plurality of channels with a plurality of parameters of the aircraft. Doing so would optimize the collection procedure of flight and aircraft data for determination of fault. 

Similarly Claims 12 and 19 are rejected on the similar rational as Claim 6 above is. 

	   
Regarding Claim 7, Kim in view of Wegerich teaches the method of claim 1. 
Similarly Kim in view of obvious design choice teaches receiving the aircraft data and the flight data further include receiving via a plurality of channels with a plurality of parameters of the aircraft and would have obvious to a person skilled in the art to further include a plurality of programmable start/stop triggers per each of the plurality of channels to control the data collection of the aircraft. 
Hence It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Wegerich to incorporate the teachings of obvious variation to include a plurality of programmable start/stop triggers per each of the plurality of channels to control the data collection of the aircraft. 

Similarly Claims 13 and 20 are rejected on the similar rational as Claim 7 above is. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668